02-12-248-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00248-CV
 
 



Habib Surani


 


APPELLANT




 
V.
 




First National Bank of Burleson, Texas


 


APPELLEE



 
 
----------
FROM THE 342nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Habib Surani filed his brief with this court on October 12, 2012.  Among other
defects, Surani’s brief is deficient under subsections (a), (b), (c), (d), (e),
(f), (g), (h), (i), (j), and (k) of rule 38.1.  See Tex. R. App. P.
38.1(a)–(k).
          On
October 15, 2012, this court instructed Surani to file an amended brief by
October 25, 2012, to cure the defects.  The court’s letter notified Surani that
failure to file an amended brief in compliance with rule of appellate procedure
38 “may result in striking the brief you filed, waiver of noncomforming points,
or dismissal of the appeal.”  See Tex. R. App. P. 38.8(a), 38.9(a),
42.3.  Surani has not filed an amended brief.
          Although
only “substantial compliance” with the briefing rules is required, see
Tex. R. App. P. 38.9, if we determine that the briefing rules have been
“flagrantly violated,” we may require the appellant to amend, supplement, or
redraw his brief.  Tex. R. App. P. 38.9(a).  If the appellant does not file
another brief that complies with the rules of appellate procedure, we may
strike the brief, prohibit the party from filing another, and proceed as if the
party had failed to file a brief.  Id.
          Because
Surani has been given notice of the defects in his brief and because he has
failed to cure those defects, we strike his brief and dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b),
43.2(f). 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  November 8, 2012




[1]See Tex. R. App. P. 47.4.